Order filed, April 17, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00158-CV
                                    ____________

                                Yuval Lapiner, Appellant

                                             V.

 Jackob Maimon, Max Pridgeon and Michelle R. Cinnamon FloresHaim Tsuff and
                 Goodrich Global LtdIsramco, Inc, Appellee


                        On Appeal from the 55th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-34535


                                            ORDER

       The reporter’s record in this case was due January 10, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gina Wilburn, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM